Citation Nr: 1236698	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  05-10 734A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas



THE ISSUE

1.  Entitlement to service connection for a claimed bilateral knee disorder.  

2.  Entitlement to service connection for a claimed back disorder.   



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to May 1977.   

The case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the RO.  

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge in January 2007.

In August 2007, the Board issued a decision denying the Veteran's claims of service connection.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The issue of service connection for posttraumatic stress disorder (PTSD) was remanded to the RO for additional development.  

In November 2008, the Court granted a Joint Motion for Remand, vacating the August 2007 decision as to the issues of service connection for a bilateral knee and back disorders and remanding the matters to the Board for further proceedings consistent with the Joint Motion.

In an August 2009 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating beginning on May 8, 2006.  This matter is no longer before the Board for the purpose of  appellate review.   

The Board remanded the case to the RO in January 2010 and June 2011 for further development and adjudication consistent with the Joint Motion; however, these matters are still not ready for appellate disposition.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), specifically provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for benefits.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  

As part of the duty to assist, VA shall make reasonable efforts to obtain relevant records that the claimant adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  

VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

A review of the record shows that the Veteran informed VA that he had been treated at a VA hospital at some time between 1977 and 1980 for his claimed knee condition and underwent surgery.  

In a February 2007 statement, the Veteran reported being treated at VA in Little Rock or North Little Rock for his knee between 1977 and 1980.  He stated that he was treated at the McClellan or Towbin medical centers.  At the hearing in January 2007, the Veteran reported having knee surgery in 1978 at the Roosevelt VA.  In April 2010, he asserted receiving treatment for his knee at the Roosevelt VA hospital.  

It does not appear that the RO conducted a search for VA treatment records dated between 1977 and 1980.  Thus, the RO must make an attempt to obtain copies of any outstanding VA treatment records referable to treatment for a knee or back disorder dated from 1977 to September 2005.  

The RO should undertake to obtain information and authorization to secure copies of any outstanding treatment records referable to the claimed knee or back condition.  

In May 2012, the RO obtained a medical opinion from the VA examiner examined the Veteran in August 2010.  However, in the opinion, the VA examiner addressed service connection based on aggravation but did not address whether the claimed disabilities were due to a disease or injury was incurred in service.  

The U. S. Court of Appeals for Veterans Claims has held that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order, and it imposes on VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Thus, the RO should schedule the Veteran for another VA examination in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any current knee or back disability had its clinical onset in service or is due to any injury or other event of his period of active service.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action to obtain copies of all records referable to treatment received by the Veteran for the claimed knee disorder by VA hospitals from 1977 to 1980 at the VA medical facilities identified by the Veteran.  If no such records are available, this should be so reported in the record.  

The RO should also take all indicated action to obtain copies of all records referable to treatment for the claimed knee or back condition from 1977 to September 2005 from the VA healthcare system in Arkansas.  If no such records are available, this should be so reported in the record. 

2.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information and authorization to enable the RO to obtain copies of any outstanding treatment records referable to the claimed knee and back conditions since service.  

The RO should request the Veteran to identify any other non-VA medical treatment rendered for the claimed disabilities.      

The letter should request sufficient information to identify the health care providers, and if necessary, signed authorizations, to enable VA to obtain any copies of any additional evidence.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  

The letter should invite the Veteran to submit any other medical evidence or treatment records in support of the claim.

3.  The RO then should have the Veteran scheduled for a VA examination to determine nature and likely etiology of the claimed knee and back disorders.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should report all current diagnoses pertinent to the knees and back.  Any necessary testing should be performed. 

The RO should ask the examiner to render a medical opinion as to whether it is at least as likely as not that any current knee or back disability had its clinical onset during his period of active service or otherwise is due to an injury or other event or incident of the Veteran's period of active service.  

When rendering such an opinion, the examiner should specifically consider the Veteran's lay statements as to the injuries he incurred to his knees and back in service during training including from jumping out of a helicopter.  Attention is also invited to the private medical evidence showing evidence of post-service back injuries in 1986 and 1980.  

The rationale for all opinions expressed should be provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state. 

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

